Name: Council Directive 80/780/EEC of 22 July 1980 on the approximation of the laws of the Member States relating to rear-view mirrors for two-wheeled motor vehicles with or without a side-car and to their fitting on such vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  European Union law;  organisation of transport;  land transport
 Date Published: 1980-08-30

 Avis juridique important|31980L0780Council Directive 80/780/EEC of 22 July 1980 on the approximation of the laws of the Member States relating to rear-view mirrors for two-wheeled motor vehicles with or without a side-car and to their fitting on such vehicles Official Journal L 229 , 30/08/1980 P. 0049 - 0056 Finnish special edition: Chapter 13 Volume 10 P. 0236 Greek special edition: Chapter 13 Volume 9 P. 0142 Swedish special edition: Chapter 13 Volume 10 P. 0236 Spanish special edition: Chapter 13 Volume 11 P. 0057 Portuguese special edition Chapter 13 Volume 11 P. 0057 COUNCIL DIRECTIVE of 22 July 1980 on the approximation of the laws of the Member States relating to rear-view mirrors for two-wheeled motor vehicles with or without a side-car and to their fitting on such vehicles (80/780/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the technical requirements which two-wheeled vehicles must satisfy pursuant to national laws relate inter alia to their rear-view mirrors; Whereas these requirements, whether already in force or merely in draft, differ from one Member State to another ; whereas to eliminate the barriers to trade arising therefrom, all Member States should adopt the same requirements either in addition to or in place of their existing requirements; Whereas the number and use of two-wheeled vehicles is increasing ; whereas it is therefore necessary for these vehicles to be fitted with one or two rear-view mirrors designed to give a view to the rear and to the sides of the vehicle; Whereas a harmonized type-approval procedure for such rear-view mirrors makes it possible for each Member State to check compliance with the common construction and testing requirements and to inform the other Member States of its findings by sending them copies of the EEC component type-approval certificate completed for each type of rear-view mirror ; whereas the placing of an EEC type-approval mark on all mirrors manufactured in conformity with the approved type obviates any need for technical checks on these mirrors in the other Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Each Member State shall grant EEC component type-approval for any type of rear-view mirror intended to be fitted on the vehicles referred to in Article 7, which satisfies the construction and testing requirements laid down in Annex I. 2. A Member State which has granted EEC, component type-approval shall take the measures required to verify, in so far as is necessary and if need be in cooperation with the competent authorities in the other Member States, that production models conform to the approved type. Such verification shall be limited to spot checks. Article 2 Member States shall, for each type of rear-view mirror which they approve pursuant to Article 1, issue to the manufacturer or to his authorized representative an EEC component type-approval mark conforming to the model shown in the Appendix to Annex I. Member States shall take all appropriate measures to prevent the use of marks liable to create confusion between rear-view mirrors which have been component type-approved pursuant to Article 1 and other mirrors. Article 3 1. No Member State may prohibit the placing on the market of rear-view mirrors on grounds relating to their construction or method of functioning if they bear the EEC component type-approval mark. 2. Nevertheless, this provision shall not prevent a Member State from taking such measures in respect of rear-view mirrors bearing the EEC component type-approval mark which consistently fail to conform to the approved type. That State shall forthwith inform the other Member States and the Commission of the measures taken, specifying the reasons for its decision. The provisions of Article 5 shall also apply. (1)OJ No C 197, 4.8.1980, p. 66. (2)OJ No C 182, 21.7.1980, p. 2. There shall be failure to conform to the approved type, within the meaning of paragraph 1, where the requirements of Annex I are not observed. Article 4 The competent authorities of each Member State shall within one month send to the competent authorities of the other Member States copies of the EEC component type-approval certificates completed for each type of rear-view mirror which they approve or refuse to approve. Article 5 1. If the Member State which has granted EEC component type-approval finds that a number of rear-view mirrors bearing the same EEC component type-approval mark do not conform to the type which it has approved, it shall take the necessary measures to ensure that production models conform to the approved type. The competent authorities of that State shall advise those of the other Member States of the measures taken, which may, if necessary, extend to withdrawal of EEC component type-approval. The said authorities shall take the same measures if they are informed by the competent authorities of another Member State of such failure to conform. 2. The competent authorities of the Member States shall within one month inform each other of any withdrawal of EEC component type-approval, and of the reasons for any such measure. 3. If the Member State which has granted EEC component type-approval disputes a failure to conform notified to it, the Member States concerned shall endeavour to settle the dispute. The Commission shall be kept informed and shall, where necessary, hold appropriate consultations for the purpose of reaching a settlement. Article 6 Any decision taken pursuant to the provisions adopted in implementation of this Directive to refuse or withdraw component type-approval for a rear-view mirror or to prohibit its placing on the market or use shall set out in detail the reasons on which it is based. Such decision shall be notified to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies. Article 7 For the purposes of this Directive, "vehicle" means any two-wheeled vehicle with or without a side-car, fitted with an engine, intended for use on the road and having a maximum design speed of more than 25 km/h. Article 8 For the purposes of this Directive, "national type-approval" means the administrative procedure known as: - "agrÃ ©ation par type/aanneming" in Belgian law, - "standardtypegodkendelse" in Danish law, - "allgemeine Betriebserlaubnis" in German law, - "rÃ ©ception par type" in French law, - "type-approval" in Irish law, - "omologazione" or "approvazione del tipo" in Italian law, - "agrÃ ©ation" in Luxembourg law, - "typegoedkeuring" in Dutch law, - "type-approval" in United Kingdom law. Article 9 1. At the request of a manufacturer or his authorized representative, Member States shall check that a type of vehicle complies with the requirements of Annex II. No application in respect of any one type of vehicle may be submitted to more than one Member State. 2. When the checks have been completed, the Member State shall issue a rear-view mirror certificate for the vehicle, hereinafter called "the certificate", using the model given in the Appendix to Annex II, and specifying in particular whether or not the type of vehicle complies with the requirements of this Directive. 3. The Member State which issued the certificate stating that a type of vehicle complies with the requirements of this Directive shall take the necessary measures to verify, in so far as is necessary and if need be in cooperation with the competent authorities of the other Member States, that production models conform to the type for which the certificate was issued. Such verification shall be limited to spot checks. Article 10 The competent authorities of a Member State shall within one month send to the competent authorities of the Member States a copy of the certificates for each type of vehicle which they have checked. The applicant shall also be issued with a copy of the certificate. The other Member States shall treat this document as proof that the requirements of this Directive have been met. Article 11 1. In those Member States where vehicles or certain categories thereof are subject to national type-approval, that approval shall be based on the requirements of this Directive instead of the corresponding national requirements if the manufacturer or his authorized representative so requests. 2. No Member State where vehicles or certain categories thereof are not subject to national type-approval may refuse the registration or prohibit the sale, entry into service or use of such vehicles on the grounds that the requirements of this Directive have been complied with instead of the corresponding national requirements. Article 12 1. The Member State which has issued the certificate stating that a type of vehicle complies with the requirements of this Directive shall take the necessary measures to ensure that it is informed of any modification to the type of vehicle or if production of the type of vehicle has ceased. 2. If the State in question considers that such a modification does not require an amendment to the data on the basis of which the certificate was issued, the competent authorities of that State shall so inform the manufacturer or his authorized representative. 3. If, however, the State in question finds that a modification warrants fresh checks and that it is accordingly necessary to amend the existing certificate or draw up a fresh certificate, the competent authorities of that State shall so inform the manufacturer or his authorized representative, and shall, within one month from the date on which the new documents were drawn up, forward these documents to the competent authorities of the other member States, together with a note of the frame number of the last vehicle manufactured in conformity with the old certificate and, where appropriate, of the frame number of the first vehicle manufactured in conformity with the amended or new certificate. Article 13 Any amendments necessary to adapt the requirements of the Annexes to technical progress shall be adopted in accordance with the procedure provided for in Article 13 of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Directive 78/547/EEC (2). Article 14 1. Member States shall bring into force the provisions necessary to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 15 This Directive is addressed to the Member States. Done at Brussels, 22 July 1980. For the Council The President G. THORN (1)OJ No L 42, 23.2.1970, p. 1. (2)OJ No L 168, 26.6.1978, p. 39. ANNEX I REQUIREMENTS RELATING TO EEC COMPONENT TYPE-APPROVAL FOR REAR-VIEW MIRRORS 1. The rear-view mirrors of all vehicles must comply with the requirements relating to EEC type-approval in Council Directive 71/127/EEC of 1 March 1971 on the approximation of the laws of the Member States relating to the rear-view mirrors of motor vehicles (1), as amended by Directive 79/795/EEC (2), to which the following amendments are made: 1.1. Class of rear-view mirrors covered by this Directive These rear-view mirrors are placed in class L, for which EEC component type-approval is defined in 1.2. 1.2. EEC component type-approval for class L rear-view mirrors Class L rear-view mirrors are component type-approved in accordance with the requirements for class III rear-view mirrors, with the exception of the following requirements: 1.2.1. The average "r" of the radii of curvature measured over the reflecting surface must be not less than 1 000 mm or more than 1 200 mm. 1.2.2. The dimensions of the reflecting surface must be such that: - in the case of circular rear-view mirrors, the diameter of the reflecting surface must be between 100 and 150 mm; - in the case of non-circular rear-view mirrors, it is possible to inscribe a circle of at least 100 mm in diameter between the outside edges of the reflecting surface. This reflecting surface must fit into a square of 150 mm side. (1)OJ No L 68, 22.3.1971, p. 1. (2)OJ No L 239, 22.9.1979, p. 1. 1.3. Example of an EEC component type-approval mark for a class L rear-view mirror >PIC FILE= "T0013731"> Legend The mirror bearing the EEC type-approval mark shown above is a class L mirror which has been component type-approved in Italy (e 3) under number 177. APPENDIX MODEL EEC COMPONENT TYPE-APPROVAL CERTIFICATE >PIC FILE= "T0013732"> ANNEX II REQUIREMENTS FOR FITTING REAR-VIEW MIRRORS TO VEHICLES Number and requirements concerning fitting 1. All two-wheeled vehicles with a maximum design speed not exceeding 100 km/h must be fitted with a rear-view mirror bearing the EEC component type-approval mark. This rear-view mirror must be situated on the left of the vehicle in Member States where traffic moves on the right and on the right of the vehicle in Member States where traffic moves on the left. 2. All two-wheeled vehicles with a maximum design speed exceeding 100 km/h must be equipped with two rear-view mirrors bearing the EEC component type-approval mark, one on the left and one on the right of the vehicle. 3. Rear-view mirrors must be fixed in such a way that they remain steady under normal conditions of use. 4. Rear-view mirrors must be so placed that when the driver is sitting on the driving seat in a normal driving position, he has a clear view of the road to the rear and to the sides of the vehicle. 5. The driver must be able to adjust the rear-view mirrors from his driving position. 6. The requirements in Council Directive 71/127/EEC concerning field of vision do not apply to class L mirrors. Appendix MODEL >PIC FILE= "T0013733">